IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                        No. 97-50839, 97-50954
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

AUDEN BERNAL CABELLO,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-97-CR-73-3
                        - - - - - - - - - -

                          September 17, 1998

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Auden Bernal Cabello appeals his conviction for possession

with intent to distribute marijuana and the revocation of his

supervised release based on his commission of that offense.      He

argues that the evidence was insufficient because there was no

evidence linking him with the marijuana in the white Chevrolet

truck.   The record was not devoid of evidence of Cabello’s

knowledge and his actions in aiding and abetting the offense of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      No. 97-50839, 97-50954
                                -2-

possession with intent to distribute marijuana in conformity with



the lead-car-load-car modus operandi.   United States v. Pierre,

958 F.2d 1304, 1310 (5th Cir. 1992) (en banc); United States v.

Villareal, 565 F.2d 932, 938 (5th Cir. 1978); United States v.

Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).   The district court

did not abuse its discretion in revoking Cabello’s supervised

release.   United States v. McCormick, 54 F.3d 214, 219 (5th Cir.

1995).

     AFFIRMED.